Exhibit 10.43

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

PHYSICIANS REALTY TRUST

2013 EQUITY INCENTIVE PLAN

 

1.                                      Grant of Award.  Pursuant to the
Physicians Realty Trust 2013 Equity Incentive Plan (the “Plan”) for Employees,
Consultants, and Outside Trustees of Physicians Realty Trust, a Maryland real
estate investment trust (the “Company”), the Company grants to

 

 

(the “Participant”)

 

an Award of Restricted Share Units in accordance with Section 6.5 of the Plan. 
The number of Restricted Share Units awarded under this Restricted Share Unit
Award Agreement (the “Agreement”) is                                           
(                    ) units (the “Awarded Units”).  Each Restricted Share Unit
represents the right to receive one Common Share if the Restricted Share Unit
becomes vested and nonforfeitable in accordance with this Agreement.  The “Date
of Grant” of this Award is March 6, 2015.  The Participant shall have no rights
as a shareholder of the Company, no dividend rights and no voting rights with
respect to the Restricted Share Units or the Common Shares underlying the
Restricted Share Units unless and until the Restricted Share Units become vested
and nonforfeitable and such Common Shares are delivered to the Participant in
accordance with Section 8 of this Agreement.  The Participant is not required to
pay any cash consideration for the grant of the Restricted Share Units.

 

2.                                      Subject to Plan.  This Agreement is
subject to the terms and conditions of the Plan, and the terms of the Plan shall
control.  The capitalized terms used herein that are defined in the Plan shall
have the same meanings assigned to them in the Plan.  This Agreement is subject
to any rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing.

 

3.                                      Vesting.  Subject to the terms and
conditions of this Agreement, the Awarded Units shall vest in two annual
installments, on the first two anniversaries of the Date of Grant, provided that
the Participant is providing services to the Company or a Subsidiary on the
relevant anniversary, or at such earlier time as Awarded Units may vest pursuant
to Sections 5 or 6 of this Agreement.  In the absence of accelerated vesting
under Sections 5 or 6, the Awarded Units granted under this Agreement shall vest
with respect to one-half of the number of Awarded Units on each of the first and
second anniversary of the Date of Grant.

 

4.                                      Termination of Service on the Board.

 

a.                                      Except as provided in Sections 4(b), 5
or 6 below, if the Participant resigns from service as a member of the Board,
decides not to stand for reelection at the expiration of the Participant’s term
of office as a member of the Board, is not nominated by the Board to stand for
election at the Annual Shareholders’ Meeting at which the Participant’s term of
office as a member of the Board expires, or, if nominated, is not reelected,
then any Awarded Units held by the Participant which have not yet vested shall
not be forfeited but shall remain unvested until such time as such Awarded Units
would otherwise have become vested as provided in Section 3 (disregarding, for
purposes of this Section 4(a), the requirement of continued service on the Board
as specified in Section 3) and shall be issued pursuant to Section 8.

 

--------------------------------------------------------------------------------


 

b.                                      Notwithstanding the foregoing, if the
Participant is removed from the Board by the shareholders of the Company for
cause, or the Participant resigns or decides not to stand for reelection as a
member of the Board following delivery of notice to the shareholders of a
proposal to remove the Participant for cause (for these purposes, “cause” shall
mean, with respect to any particular Participant, conviction of a felony or a
final judgment of a court of competent jurisdiction holding that such
Participant caused demonstrable, material harm to the Company through bad faith
or active and deliberate dishonesty), then all Awarded Units which have not
previously become vested shall immediately be forfeited.  Upon forfeiture, all
of the Participant’s rights and interest with respect to the forfeited Awarded
Units (and related dividend equivalents) shall cease and terminate, without any
further obligations on the part of the Company.

 

5.                                      Effect of Death or Disability.

 

a.                                      If the Participant ceases to serve as a
member of the Board as a result of the Participant’s death before the Awarded
Units granted under this Agreement have become vested, vesting of any unvested
Awarded Units granted to the Participant under this Agreement shall be
accelerated.

 

b.                                      If the Participant ceases to serve as a
member of the Board as a result of the Participant’s Disability (as defined
below) before the Awarded Units granted under this Agreement have become vested,
vesting of any unvested Awarded Units granted to the Participant under this
Agreement shall be accelerated.  The Participant shall have a “Disability” only
if he or she is “disabled” within the meaning of Section 409A of the Code.

 

6.                                      Effect of Change in Control. 
Notwithstanding the other terms of this Agreement, in the event of a Change in
Control that is a “change in ownership or effective control” in respect of the
Company within the meaning of Code Section 409A, the vesting of the Awarded
Units granted under this Agreement shall be accelerated, any previously unvested
Awarded Units shall vest immediately, and the Participant shall become entitled
to receive a number of shares of Common Stock equal to the number of previously
unvested Awarded Units.

 

7.                                      Restrictions on Transfer of Awarded
Units.  Subject to the provisions of the Plan and the terms of this Agreement,
the Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Awarded Units, related rights to
dividend equivalents or any other rights relating thereto, and the Awarded
Units, related rights to dividend equivalents or any other rights relating
thereto, shall not be subject to execution, attachment, lien, or similar
process; provided, however, the Participant may designate a beneficiary to
receive any settlement in respect of the Awarded Units upon the death of the
Participant, in the manner and to the extent permitted by the Committee.  Any
purported transfer or other transaction not permitted under this Section 7 shall
be deemed null and void.

 

8.                                      Timing and Manner of Settlement of
Awarded Units.

 

a.                                      Settlement Timing.  Unless and until the
Awarded Units become vested and nonforfeitable in accordance with Section 3, 5
or 6 of this Agreement, the Participant will have no right to settlement of any
such Awarded Units.  Awarded Units will be settled under this Section 8 by the
Company delivering to the Participant (or his beneficiary in the event of death)
a number of Common Shares equal to the number of Awarded Units that have become
vested and nonforfeitable in accordance with Section 3, 5 or 6 of this Agreement
and are to be settled at the applicable settlement date.  In the case of Awarded
Units that become vested and nonforfeitable in accordance with Section 3, 5 or 6
such Awarded Units will be settled at a date that is as prompt

 

2

--------------------------------------------------------------------------------


 

as practicable after the vesting date but in no event later than sixty (60) days
after the applicable vesting date.

 

b.                                      Manner of Settlement.  The Company may
make delivery of Common Shares in settlement of Awarded Units by either
delivering certificates representing such Common Shares to the Participant (if
requested by the Participant in accordance with Section 6.3(a) of the Plan and
the Company has elected, in its sole discretion, to issue certificates (as
opposed to electronic book entry form with respect to its Common Shares)) or by
registering the Common Shares in the Participant’s name.  In no event will the
Company issue fractional Common Shares.

 

c.                                       Effect of Settlement.  Neither the
Participant nor any of the Participant’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Awarded Units
that have been paid and settled.  Although a settlement date or range of dates
for settlement are specified above, the Company retains discretion to determine
the settlement date, and no Participant or beneficiary of a Participant shall
have any claim for damages or loss by virtue of the fact that the market price
of Common Shares was higher on a given date upon which settlement could have
been made as compared to the market price on or after the actual settlement date
(any claim relating to settlement will be limited to a claim for delivery of
Common Shares and related dividend equivalents).

 

9.                                      Legend.  The following legend shall be
inserted on a certificate, if issued, evidencing Common Shares issued under the
Plan if the Common Shares were not issued in a transaction registered under the
applicable federal and state securities laws:

 

“Common Shares represented by this certificate have been acquired by the holder
for investment and not for resale, transfer or distribution, have been issued
pursuant to exemptions from the registration requirements of applicable state
and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

10.                               Dividend Equivalents.  During the period
beginning on the Date of Grant and ending on the date that Common Shares are
issued in settlement of Awarded Units, the Participant will accrue dividend
equivalents equal to the cash dividend or distribution that would have been paid
had the Awarded Unit been an issued and outstanding Common Share on the record
date for the dividend or distribution.  Such accrued dividend equivalents
(i) will vest and become payable upon the same terms and at the same time of
settlement as the Awarded Units to which they relate; (ii) will be payable with
respect to the total number of Awarded Units that become vested and
nonforfeitable; and (ii) will be denominated and payable solely in cash.

 

11.                               Adjustment to Number of Awarded Units.  The
number of Awarded Units shall be subject to adjustment in accordance with
Articles 11 through 13 of the Plan.  Any such adjustment shall be made taking
into account any crediting of cash dividend equivalents to the Participant under
Section 10 in connection with such transaction or event.  Restricted Share Units
credited to the Participant as a result of an adjustment shall be subject to the
same forfeiture and settlement terms as applied to the related Awarded Units
prior to the adjustment.

 

3

--------------------------------------------------------------------------------


 

12.                               Specific Performance.  The parties acknowledge
that remedies at law will be inadequate remedies for breach of this Agreement
and consequently agree that this Agreement shall be enforceable by specific
performance.  The remedy of specific performance shall be cumulative of all of
the rights and remedies at law or in equity of the parties under this Agreement.

 

13.                               Participant’s Acknowledgments.  The
Participant acknowledges that a copy of the Plan has been made available for his
review by the Company, and represents that he is familiar with the terms and
provisions thereof, and hereby accepts this Award subject to all the terms and
provisions thereof.  The Participant hereby agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Committee or the
Board, as appropriate, upon any questions arising under the Plan or this
Agreement.  The Participant acknowledges and agrees that (i) sales of Common
Shares delivered in settlement of Awarded Units will be subject to the Company’s
policies regulating trading by Outside Trustees, including any applicable
“blackout” or other designated periods in which sales of Common Shares are not
permitted, and (ii) Common Shares delivered in settlement of Awarded Units will
be subject to any recoupment or “clawback” policy applied with prospective or
retroactive effect.

 

14.                               Law Governing.  This Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
Maryland (excluding any conflict of laws rule or principle of Maryland law that
might refer the governance, construction, or interpretation of this agreement to
the laws of another state).

 

15.                               No Right to Continue Service.  Nothing herein
shall be construed to confer upon the Participant the right to continue to
provide services to the Company or any Subsidiary as an Outside Trustee, or
interfere with or restrict in any way the right of the Company to remove the
Participant as an Outside Trustee at any time.

 

16.                               Legal Construction.  In the event that any one
or more of the terms, provisions, or agreements that are contained in this
Agreement shall be held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, the invalid, illegal,
or unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

17.                               Covenants and Agreements as Independent
Agreements.  Each covenant and agreement that is set forth in this Agreement
shall be construed as a covenant and agreement independent of any other
provision of this Agreement.  The existence of any claim or cause of action of
the Participant against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements that are set forth in this Agreement.

 

18.                               Entire Agreement.  This Agreement together
with the Plan supersede any and all other prior understandings and agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter.  All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement.  Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.

 

19.                               Parties Bound.  The terms, provisions, and
agreements that are contained in this Agreement shall apply to, be binding upon,
and inure to the benefit of the parties and their respective

 

4

--------------------------------------------------------------------------------


 

heirs, executors, administrators, legal representatives, and permitted
successors and assigns, subject to the limitation on assignment expressly set
forth herein.

 

20.                               Modification.  No change or modification of
this Agreement shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties.  Notwithstanding the
preceding sentence, the Company may amend the Plan or this Agreement to the
extent permitted by the Plan.

 

21.                               Headings.  The headings that are used in this
Agreement are used for reference and convenience purposes only and do not
constitute substantive matters to be considered in construing the terms and
provisions of this Agreement.

 

22.                               Gender and Number.  Words of any gender used
in this Agreement shall be held and construed to include any other gender, and
words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.

 

23.                               Notice.  Any notice required or permitted to
be delivered hereunder shall be deemed to be delivered only when actually
received by the Company or by the Participant, as the case may be, at the
addresses set forth below, or at such other addresses as they have theretofore
specified by written notice delivered in accordance herewith:

 

a.                                      Notice to the Company shall be addressed
and delivered as follows:

 

Physicians Realty Trust

735 North Water Street, Suite 1000

Milwaukee, Wisconsin  53202

Attn: Corporate Secretary

Fax: (414) 978-6550

 

b.                                      Notice to the Participant shall be
addressed and delivered as set forth on the signature page.

 

24.                               Tax Requirements.  The Participant is hereby
advised to consult immediately with his or her own tax advisor regarding the tax
consequences of this Agreement.  The Company shall issue to the Internal Revenue
Service and to the Participant a Form 1099 and any other reporting form that may
be required to report the amount of tax which the Participant has incurred under
applicable federal, state and local tax laws.  The Company will not withhold
such taxes, and the Participant acknowledges that the Participant may need to
adjust his or her estimated tax payments to take the additional taxable income
into account.

 

25.                               REIT Status.  This Agreement shall be
interpreted and construed in a manner consistent with the Company’s status as a
real estate investment trust.

 

26.                               Unfunded Plan.  The Participant acknowledges
and agrees that any rights of the Participant to the Participant’s Awarded Units
and related dividend equivalents and any other related rights shall constitute
bookkeeping entries on the books of the Company and shall not create in the
Participant any right to or claim against any specific assets of the Company or
any Subsidiary, nor result in the creation of any trust or escrow account for
the Participant.  With respect to the Participant’s entitlement to any payment
hereunder, the Participant shall be a general creditor of the Company.

 

5

--------------------------------------------------------------------------------


 

27.                               Code Section 409A.  Payments made pursuant to
this Agreement are intended to be exempt from, or to otherwise comply with,
Section 409A of the Code and the Treasury regulations and guidance issued
thereunder (collectively, “Code Section 409A”).  Accordingly, other provisions
of the Plan or this Agreement notwithstanding, the provisions of this Section 27
will apply in order that the Awarded Units, and related dividend equivalents and
any other related rights, will be exempt from or otherwise comply with Code
Section 409A.  In addition, the Company and the Committee reserve the right, to
the extent the Company or the Committee deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Agreement to
ensure that all Awarded Units, and related dividend equivalents and any other
related rights, are exempt from or otherwise comply, and in operation comply,
with Code Section 409A (including, without limitation, the avoidance of
penalties thereunder).  Other provisions of the Plan and this Agreement
notwithstanding, the Company makes no representations that the Awarded Units,
and related dividend equivalents and any other related rights, will be exempt
from or avoid any penalties that may apply under Code Section 409A, makes no
undertaking to preclude Code Section 409A from applying to the Awarded Units and
related dividend equivalents and any other related rights, and will not
indemnify or provide a gross up payment to a Participant (or his beneficiary)
for any taxes, interest or penalties imposed under Code Section 409A.  The
settlement of Awarded Units that constitute nonqualified deferred compensation
within the meaning of Code Section 409A (“409A Awarded Units”) may not be
accelerated by the Company except to the extent permitted under Code
Section 409A.  The Company may, however, accelerate the vesting of 409A Awarded
Units, without changing the settlement terms of such 409A Awarded Units.  In the
case of any settlement of 409A Awarded Units during a specified period following
any date triggering a right to settlement, the Participant shall have no
influence on any determination as to the tax year in which the settlement will
be made.  Notwithstanding any other provision in this Agreement, if the
Participant is a “specified employee” for purposes of Code Section 409A as of
the date of the Participant’s Termination of Service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Code Section 409A, (ii) is payable
upon the Participant’s Termination of Service for a reason other than death, and
(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of the Participant’s Termination of Service, such payment shall be
delayed and paid to the Participant on the day that is six months and one day
following the Participant’s Termination of Service or, if earlier, within ninety
(90) days following the Participant’s death.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

COMPANY:

 

 

 

PHYSICIANS REALTY TRUST

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

Signature

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

7

--------------------------------------------------------------------------------